                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CRYSTAL DE SOUZA,                            :

       Plaintiff,                            :       CASE NO. 3:19-cv-00016

v.                                           :       JUDGE THOMAS M. ROSE

WRIGHT STATE UNIVERSITY, et al., :                   MAGISTRATE JUDGE
                                                     KAREN L. LITKOVITZ
       Defendants.                           :


             AGREED ENTRY EXTENDING DISPOSITIVE MOTION DATE

       This matter came before the Court on May 6, 2021 for a telephone status conference.

Counsel for all parties appeared and participated. Upon an oral motion of the parties and for good

cause shown, the dispositive motion date of May 14, 2021 is extended by approximately 30 days.

Dispositive motions in this case should be filed on or before June 14, 2021.



           6
DATE: MAY ____, 2021                          *s/Thomas M. Rose
                                             _________________________________________
                                             JUDGE THOMAS M. ROSE
                                             UNITED STATES DISTRICT COURT


AGREED:

                                                     DAVE YOST (0056290)
                                                     Ohio Attorney General


 /s/ Michael L. Fradin (Per telephone
 authorization)                                      Attorney for Plaintiff

 MICHAEL L. FRADIN (0091739)
 Trial Counsel                                       /s/ Joseph N. Rosenthal
 8401 Crawford Ave. Ste. 104
 Skokie, IL 6007(847) 644-3425 -Telephone
 (847)-673-1228- Facsimile                           JOSEPH N. ROSENTHAL (0018117)
 mike@fradinlaw.com                                  Trial Counsel


                                                 1
Principal Assistant Attorney General       (614) 644-7257 - Telephone
Employment Law Section                     --(614) 752-4677 - Facsimile
30 East Broad Street, 23rd Floor           ELSReview@ohioattorneygeneral.gov
Columbus, OH 43215-3167

                                           /s/ Rory P. Callahan

                                           RORY P. CALLAHAN (0072021)
                                           Principal Assistant Attorney General
                                           Education Section
                                           30 East Broad Street, 16th Floor
                                           Columbus, OH 43215-3167
                                           (614) 644-7250 - Telephone
                                           (614) 644-7634 - Facsimile
                                           Rory.Callahan@ohioattorneygeneral.gov

                                           Attorneys for Defendants




                                       2
